Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 1 of 13 PageID #: 11




                                                                                ® (262) 673-3766
MATTHIESEN, WICKERT & LEHRER. S.C.               New Orleans, LA 70124             www.mwl-law.com
         ATTORhEYSAT L1W


    January 17, 2020

    VIA CERTIFIED MAIL, RRR
    7018 3090 0002 1751 4705
    Corporation Service Company
    Registered agent for Hyster-Yale Materials Handling, Inc.
    251 Little Falls Drive
    Wilmington, DE 19808

           Re:     Nationwide Agribusiness, et al v. Hyster Yale Group Inc., et al
                   15th JDC Case No. C-20200004 B

    To Whom It May Concern:

           Please be advised that you have been sued in the State of Louisiana in the 15th
    Judicial District Court for the Parish of Lafayette, Docket No. C-20200004 B, entitled
    Nationwide Agribusiness Insurance Company v. Hyster Yale Group, Inc., et al. Enclosed
    please find a Citation and Petition for Damages. You are hereby served under the
    Louisiana Long Arm Statute, Louisiana Revised Statute 13:3201.

                                                Regards,

                                                MATTHIESEN, WICKERT & LEHRER, S.C.


                                                          0"Voo
                                                Katy S. Ohlsson
                                                Paralegal
                                                kohlssono_mwl-law. com

                                                Enclosure




                                                                                          EXHIBIT A


           Hartford, Wisconsin I New Orleans, Louisiana I Santa Ana, California I Austin, Texas
     Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 2 of 13 PageID #: 12



                                                                                           LAFPC.CV.58618695
                                                                                                     cc_etwescott
Ordered by Atty.: JAMES T. BUSENLENER


                                              CITATI®N
                                           (LONG ARM STATUTE)

NATIONWIDE AGRIBUSINESS                                   FIFTEENTH JUDICIAL DISTRICT COURT
INSURANCE CO, ET AL

VS                                                        DOCKET NUMBER: C-20200004 B

HYSTERYALE GROUP INC, ET AL                               PARISH OF LAFAYETTE, LOUISIANA

STATE OF LOUISIANA

TO: HYSTER-YALE MATERIALS HANDLING, INC.
     THROUGH LOUISIANA'S LONG ARM STATUTE,
     LA. R.S. 13:3201,ET SEQ. AT:
     CORPORATION SERVICE COMPANY
     REGISTERED AGENT FOR HYSTER-YALE MATERIALS HANDLING, INC.
     251 LITTLE FALLS DRIVE
     WILMINGTON, DE 19808


       THROUGH THE LOUISIANA LONG-ARM STATUTE

        You are hereby cited to comply with the demand contained in the petition, a certified copy of which
accompanies this citation, (exclusive of exhibits). You should file an answer or other pleading to said petition
in the office of the Clerk of the FIFTEENTH JUDICIAL DISTRICT COURT, in the Lafayette Parish
Courthouse, LAFAYETTE, Louisiana, within thirty (30) days after the service hereof. Alternatively, your
failure to comply herewith will subject you to the penalty of entry of default judgment against you.
        Witness the Honorable Judges of said Court, this JANUARY 9, 2020.



                                                                                                    1
                                                                            Deputy lerk of Court
                                                                              Lafayette Parish
XAttached are the following documents:
FAXED AND ORIGINAL PETITION FOR DAMAGES




                                                                                             EXHIBIT A
                                          A TRUE COPY Ag TEST
                                      L fa~ ..tte, LPa.

                                      6


                                                DY. CLERf( OF O~1RT
Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 3 of 13 PageID #: 13
                                                                      lIIIIIIIIIlII11111111111I111'lllll
                                                                                  429507



          15'h .fUDICIAL DISTRICT COURT FOR THE PARISH OF LAFAYETTE

                                   STATE OF LOUISIANA   o
                                                 ~~ ~ ,
  NO. ~ ~ G ~~ ~-                              ~      j~~ DIVISION

                 NATIONWfDE AGRIBUSINESS INSURANCE COMPANY                                            p ETf:
                                  a/s/o Michael Melancon

                                               v.,

      HYSTER-YALE GROUP, INC., HYSTER YALE MATERIALS HANDLING,.INC.,
                 NACCO MATERIALS HANDLING GROUP, INC.,
                   and DEEP SOUTH EQUIPMENT COMPANY
                                                                                           e g'. ~ •;.      '~. ,~ ;   —,

  FILED BY:                                 DEPUTY CLERK:


                                 PETITION FOR DAMAGES

          NOW INTO COURT, through undersigned counsel, comes Plaintiff, Nationwide

  Agribusiness Insurance Company, as subrogee of Michael Melancon, and further avers

   as follows:



          a.     Nationwide Agribusiness Insurance Company is a foreign insurer licensed

   to do and doing business in the State of Louisiana.

          b.     Defendant, Hyster-Yale Group, Inc., is a foreign corporation, doing business

   in Louisiana, whose products are sold in Louisiana and intended to enter into the stream

   of commerce in Louisiana.

          C.     Defendant, Hyster-Yale Materials Handling, Inc., is a foreign corporation,

   doing business in Louisiana, whose products are sold in Louisiana and intended to enter

   into the stream of commerce in Louisiana.

          d.     Defendant, NACCO Materiafs Handling Group, Inc., is a foreign corporation,

   doing business in Louisiana, whose products are sold in Louisiana and intended to enter

   into the stream of commerce in Louisiana.

          e.     Defendant, Deep South Equipment Company, is a Louisiana corporation

   licensed to do and doing business in Louisiana including in Lafayette Parish.



          At ali material times, Michael Melancon, was an employee of Schilling Distributing

   Company, LLC, engaged in operating a Hyster B60 ZAC pallet jack at the business


                                                                                             EXHIBIT A
                                                                                                              /
   P a g e i 1— PETITION FOR DAMAGES                                                  ~ ~ ;s~' •,a5        ",~ ,
i o: rage 5 or y                                   zul y-1 1-61 1 b:uti:34 (GM i)             11Fi26733766 From: Nancy Gray
          Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 4 of 13 PageID #: 14




              premises of Schilling Distributing Company, LLC, located at 2901 Moss Street, Lafayette,

              Louisiana.



                        At all material times, Hyster-Yale Group, Inc., Hyster-Yale Materials Handling, Inc.,

              and/or NACCO Materials Handling Group, Inc., were the designer, manufacturer, and/or

              seller of Hyster brand material handling equipment in the United States, including the

              Hyster B60 ZAC pallet jack at issue.

                                                                IV.

                        At ali rnaterial times, Defendant, Deep South Equipment Company, was an

               authorized dealer for Hyster branded material handling equipment and sold the Hyster

               B60 ZAC pallet jack to Schilling Distribution Company, LLC in 2013. Additionally, Deep

               South Equipment Company, maintained and performed repairs upon the Hyster B60 ZAC

               pallet jack at issue prior to this loss.

                                                                 V.

                        On January 4, 2019, Michael Melancon was riding on the Hyster B60 ZAC pallet

               jack, Serial Number B230N04676L, when he was abruptly thrown to the ground when the

               patlet jack brakes were activated and the pallet jack suddenly and without warning

               stopped, due to no fault or action by Michael Melancon.

                                                                 VI.

                        When the pallet jack suddenly stopped, Michael Melancon was violently thrown to

               the ground and sustained a hip injury which subsequently required surgery.

                                                                 VII.

                        Due to either the design and/or manufacturer of the pallet jack or due to repairs

               performed on the pallet jack prior to January4, 2019 by Deep South Equipment Company,

               the pallet's wiring was improperly routed, causing the wiring to become pinched and/or

               severed which ultimately led to the sudden and unexpected braking of the pallet jack.

                                                                VIII.

                         When the Hyster B60 ZAC pallet jack was placed in the stream of commerce,

               Hyster-Yale Group, Inc., Hyster-Yale Materials Handling, Inc., and/or NACCO Materials

               Handling Group, Inc., failed to exercise that degree of expertise reasonably expected of


                                                                                                   EXHIBIT A
                   P a g e 12— PETITION FOR DAMAGES
            ~                                    LV17 IL-JI   iv.~v.J•r~~rvii)             'ILb2ti/:i3/(7Fj F-rom:NancyGray
~   ~~~,
          Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 5 of 13 PageID #: 15
~    •~                                    ~       ,




                     c. Failure to comply with express or implied wan•anties of fitness for use in
                        industrial spaces;

                     d. Failure to assure that the pallet jack in question met the safety needs of the
                        work environment for which it was supplied;

                     e. Improper repair of the pallet jack and improper routing of the brake wiring which
                        caused the wiring to become damaged or severed and which caused the
                        sudden and unexpected braking of the vehicle; and

                     f. Such further and other acts of neglect, fault, omission, or commission to be
                        proven at the trial of this cause.

                                                          um
                     As a result of the aforementioned acts of negligence by Defendants, Nationwide

            Agribusiness Insurance Company has paid Louisiana worker's compensation medical

            and indemnity benefits to and on behalf of Michael Melancon, which it would not have

            otherwise paid, in the cun-ent amount of $105,211.44.

                                                          }fJClv.

                     Pursuant to the policy of insurance and La. Rev. Stat. 23:1101, et. seq., Nationwide

            Agribusiness Insurance Company has a right of subrogation, recovery and

            reimbursement to recover all worker's compensation benefits paid in the past and in the

            future as a result of the Defendants' negligence, from Defendants herein. Nationwide

            Agribusiness Insurance Company also has a statutory right to recover any workers'

            compensation benefits it may be required to pay Michael Melancon in the future from

            Defendants.

                     WHEREFORE, Plaintiff, Nationwide Agribusiness Insurance Company, prays for

            relief, as follows:

                      (1)   For judgrnent against Plaintiff, Michael Melancon, and Defendants, Hyster-
                            Yale Group, Inc., Hyster-Yale Materials Handling, Inc., and/or NACCO
                            Materials Handling Group, Inc., Deep South Equipment Company, jointly
                            and in solido, in compensation for the damages alleged in such amounts as
                            the trier of fact may determine to be fair and reasonable under the
                            circumstances;

                      (2)   For taxable costs and legal interest on all of the amounts prayed for above,
                            from date of judicial demand until paid; and

                      (3)    For such further and other relief as justice and equity may warrant under
                             the circumstance.




                                                                                                 EXHIBIT A
                P a g e( 4- PETITION FOR DAMAGES
                                                                         "ILbLb/33/tit7   rrom:NancyGray
Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 6 of 13 PageID #: 16




                                       Respectfully submitted,

                                       MATTHIESEN, WICKERT & LEHRER, S.C.




                                       JAME: ` .." SiJSENLENEW -(LA-̀B-AR..ii#22284)
                                       LAU _ . . . M. DAVIS (LA BAR #34669)
                                       101 :-Robert E. Lee Blvd., Ste. 401
                                       New Orleans, LA 70124
                                       (262) 673-7850 Phone
                                       (262) 673-3766 Fax
                                       ibusbhlbri6r@rti~,'rl-iaw.,c0-m
                                                                     -
                                       Attorneys for Plaintiff,
                                       NationwideAgribusiness Insurance Company,
                                       als/o Michael Melancon


  PLEASE SERVE:

  HYSTER-YALE GROUP, INC.
  Through its registered agent:
  Corporation Service Company
  501 Louisiana Avenue
  Baton Rouge, LA 70802


  HYSTER-YALE MATERIALS HANDLING, INC.
  Through Louisiana's Long Arm Statute, La. R.S. 13:3201, et seq. at:
  Corporation Service Company
  Registered agent for Hyster-Yale Materials Handling, Inc.
  251 Little Falls Drive
  Wilrnington, DE 19808


  NACCO MATERIALS HANDLING GROUP, INC.
  Through its registered agent:
  Corporation Service Company
  501 Louisiana Avenue
  Baton Rouge, LA 70802


  DEEP SOUTH EQUIPMENT COMPANY
  Through its registered agent:
  John Moffett Parsons
  6851 Greenwood Road
  Shreveport, LA 71119




     A b RUE C®PY ATTEST
   L-afayatte, L,A. /._ _ 1~ OSA (~                                      ~
                                                   FAX 1~6L E D THIS        -
           DY. CLERK OF CCIJRT                      p Y OF                      ,EXHIBIT
                                                                                  2o.~°U A
                                                                    ,.
   P a g e 1 5— PETITION FOR DAMAGES                                                      b
                                                    1*euty Clerk o court
              ~                                   GV IJ' IL'J I   ~o.vo.J•r ~t~iw i J                   "ILb2E'il63/tib rronl: Nancy Gray
~   ~~~ ~ ~
         Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 7 of 13 PageID #: 17


              ~                                                                               II411111111111111111111111111
                                                                                                        58429549
                                                                                                                            lll~l

                         151h JUDICIAL DISTRICT COURT FOR THE PARISH OF LAFAYETTE

                                                 STATE OF LOUISIANA

              NO.                                                                            DIVISION

                                  NATIONWIDE AGRIBUSINESS INSURANCE COMPANY
                                              a/s/o Michael Melancon

                                                                   V.

                     HYSTER YALE GROUP, INC., HYSTER-YALE MATERIALS HANDLING, INC.,
                                NACCO MATERIALS HANDLING GROUP, INC.,
                                 -and DEEP SOUTH EQUIPMENT COMPANY


              FILED BY:                                       DEPUTY CLERK:


                                                 REQUEST FQR NOTICE


                        Plaintiff, Nationwide Agribusiness Insurance Company, as subrogee of Michael

              Melancon, requests that it receive notice of all hearing dates, trial dates, and all orders

                  from the Court, pursuant to La. C.C.P. Art. 1572.


                                                              Respectfully subrnitted,

                                                              MATTHIESEN, WICKERT & LEHRER, S.C.




                                                              JAMES : . 'USENL'E ".. R (LA BAR #22284)
                                                              LAU : . . . DAVIS (LA BAR #34669)
                                                              101 -:. : obert E. Lee Blvd., Ste. 409
                                                              New +L)rleans, LA 70124
                                                              (262) 673-7850 Phone
                                                              (262) 673-3766 Fax
                                                              ibusenlener tmwl-lavrr;com
                                                              Attorneys for Plaintiff,
                                                              Nationwide Agribusiness Insurance Company,
                                                              alslo Michael Melancon




                                                                                        FAX FILED 1`HIS c~

                                                                                        DAY OF                        ..~, 20.~
                                                                                                          i
                                                                                                                 ,EXHIBIT A
                                                                                                                   )I ltx_p_~
                   A T'RUIE CoPl" ATTEST                                                     Deputy Clerk of court
              L     y tte, I-A.

                         ®Y. CLERK OF COUR7
Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 8 of 13 PageID #: 18



         151h JUDICIAL DISTRICT COURT FOR THE PARISH OF LAFAYETTE

                                 STATE OF LOUISIANA

 NO.    L~ ^ ~ 0aq'                                                   DIVISION

                NATIONWIDE AGRIBUSINESS INSURANCE COMPANY
                            a/s/o Michael Melancon

                                             V.

    HYSTER-YALE GROUP, INC., HYSTER-YALE MATERIALS HANDLING, INC.,
                    NACCO MATERIALS HANDLING GROUP, INC.,
                      and DEEP SOUTH EQUIPMENT COMPANY


 FILED BY:                                DEPUTY CLERK:


                               PETITION FOR DAMAGES

        NOW INTO COURT, through undersigned counsel, comes Plaintiff, Nationwide

 Agribusiness Insurance Company, as subrogee of Michael Melancon, and further avers

 as follows:



        a.     Nationwide Agribusiness Insurance Company is a foreign insurer licensed

 to do and doing business in the State of Louisiana.

        b.     Defendant, Hyster-Yale Group, Inc., is a foreign corporation, doing business

 in Louisiana, whose products are sold in Louisiana and intended to enter into the stream

 of commerce in Louisiana.

        C.     Defendant, Hyster-Yale Materials Handling, Inc., is a foreign corporation,

 doing business in Louisiana, whose products are sold in Louisiana and intended to enter

 into the stream of commerce in Louisiana.

        d.     Defendant, NACCO Materials Handling Group, Inc., is a foreign corporation,

 doing business in Louisiana, whose products are sold in Louisiana and intended to enter

 into the stream of commerce in Louisiana.

        e.     Defendant, Deep South Equipment Company, is a Louisiana corporation

 licensed to do and doing business in Louisiana including in Lafayette Parish.



        At all material times, Michael Melancon, was an employee of Schilling Distributing

 Company, LLC, engaged in operating a Hyster B60 ZAC pallet jack at the business
                                                                                 EXHIBIT A


 P a g e 1 1— PETITION FOR DAMAGES
    Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 9 of 13 PageID #: 19
s



     premises of Schilling Distributing Company, LLC, located at 2901 Moss Street, Lafayette,

     Louisiana.



            At all material times, Hyster-Yale Group, Inc., Hyster-Yale Materials Handling, Inc.,

     and/or NACCO Materials Handling Group, Inc., were the designer, manufacturer, and/or

     seller of Hyster brand material handling equipment in the United States, including the

     Hyster B60 ZAC pallet jack at issue.

                                                 IV.

            At all material times, Defendant, Deep South Equipment Company, was an

     authorized dealer for Hyster branded material handling equipment and sold the Hyster

     B60 ZAC pallet jack to Schilling Distribution Company, LLC in 2013. Additionally, Deep

     South Equipment Company, maintained and performed repairs upon the Hyster B60 ZAC

     pallet jack at issue prior to this loss.

                                                  V.

            On January 4, 2019, Michael Melancon was riding on the Hyster B60 ZAC pallet

     jack, Serial Number B230N04676L, when he was abruptly thrown to the ground when the

     pallet jack brakes were activated and the pallet jack suddenly and without warning

     stopped, due to no fault or action by Michael Melancon.

                                                 VI.

            When the pallet jack suddenly stopped, Michael Melancon was violently thrown to

     the ground and sustained a hip injury which subsequently required surgery.

                                                 Nil

            Due to either the design and/or manufacturer of the pallet jack or due to repairs

     performed on the pallet jack prior to January 4, 2019 by Deep South Equipment Company,

     the pallet's wiring was improperly routed, causing the wiring to become pinched and/or

     severed which ultimately led to the sudden and unexpected braking of the pallet jack.

                                                 VIII.

            When the Hyster B60 ZAC pallet jack was placed in the stream of commerce,

     Hyster-Yale Group, Inc., Hyster-Yale Materials Handling, Inc., and/or NACCO Materials

     Handling Group, Inc., failed to exercise that degree of expertise reasonably expected of

                                                                                      EXHIBIT A


     Page    1 2— PETITION FOR DAMAGES
Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 10 of 13 PageID #: 20




 manufacturers in the design and testing of the routing of wiring and the braking

 characteristic for the pallet jack in question.

                                               IX.

         Alternatively, when the Hyster B60 ZAC pallet jack was placed in the stream of

 commerce, the vehicle contained manufacturing and construction deficiencies that failed

 to comply with the design and manufacturing specifications for the routing of wiring and

 braking characteristics for the vehicle in question.

                                               X.

         If the Hyster B60 ZAC pallet jack had been properly designed, manufactured or

 repaired by defendants, it would not have suddenly and unexpectedly stopped and would

 not have thrown Michael Melancon off of the vehicle onto the ground, directly causing his

 injuries.

                                               XI.

         The accident and serious injuries to Michael Melancon were due to the fault,

 neglect, omission or commission of Defendants, Hyster-Yale Group, Inc., Hyster-Yale

 Materials Handling, Inc., and/or NACCO Materials Handling Group, Inc., in the following

 non-exclusive particulars:

         a. Failure to design a reasonably safe product;

         b. Failure to warn of hazards of which it either knew or should have known;

         c. Failure to comply with express or implied warranties of fitness for use in
            industrial spaces;

         d. Failure to assure that the routing of the wiring and the braking characteristics
            of the vehicle met government, industry, and internal manufacturing standards;
            and

         e. Such further and other acts of neglect, fault, omission, or commission as can
            be proven at the trial of this cause.




         The accident and serious injuries to Michael Melancon were due to the fault,

  neglect, omission, or commission of Defendant, Deep South Equipment Company, in the

  following non-exclusive particulars:

         a. Failure to provide a reasonably safe product for the work environment;

         b. Failure to warn of hazards for which it either knew or should have known;
                                                                                EXHIBIT A


  Page   1 3— PETITION FOR DAMAGES
Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 11 of 13 PageID #: 21



        c. Failure to comply with express or implied warranties of fitness for use in
           industrial spaces;

        d. Failure to assure that the pallet jack in question met the safety needs of the
           work environment for which it was supplied;

        e. Improper repair of the pallet jack and improper routing of the brake wiring which
           caused the wiring to become damaged or severed and which caused the
           sudden and unexpected braking of the vehicle; and

        f. Such further and other acts of neglect, fault, omission, or commission to be
           proven at the trial of this cause.



        As a result of the aforementioned acts of negligence by Defendants, Nationwide

 Agribusiness Insurance Company has paid Louisiana worker's compensation medical

 and indemnity benefits to and on behalf of Michael Melancon, wliich it would not have

 otherwise paid, in the current amount of $105,211.44.

                                           XXIv.

        Pursuant to the policy of insurance and La. Rev. Stat. 23:1101, et. seq., Nationwide

 Agribusiness Insurance Company has a right of subrogation, recovery and

 reimbursement to recover all worker's compensation benefits paid in the past and in the

 future as a result of the Defendants' negligence, from Defendants herein. Nationwide

 Agribusiness Insurance Company also has a statutory right to recover any workers'

 compensation benefits it may be required to pay Michael Melancon in the future from

 Defendants.

        WHEREFORE, Plaintiff, Nationwide Agribusiness Insurance Company, prays for

 relief, as follows:

        (1)     For judgment against Plaintiff, Michael Melancon, and Defendants, Hyster-
                Yale Group, Inc., Hyster-Yale Materials Handling, Inc., and/or NACCO
                Materials Handling Group, Inc., Deep South Equipment Company, jointly
                and in solido, in compensation for the damages alleged in such amounts as
                the trier of fact may determine to be fair and reasonable under the
                circumstances;

        (2)     For taxable costs and legal interest on all of the amounts prayed for above,
                from date of judicial demand until paid; and

        (3)     For such further and other relief as justice and equity may warrant under
                the circumstance.




                                                                                 EXHIBIT A


 P a g e i 4— PETITION FOR DAMAGES
Case 6:20-cv-00239-RRS-CBW Document 1-2 Filed 02/21/20 Page 12 of 13 PageID #: 22
                            ~ •      4




                                         Respectfully submitted,

                                         MATTHIESEN, WICKERT & LEHRER, S.C.


                                                         /,
                                         JAME       BUSENLENE'R (LAMAR #22284)
                                         LAU       M. DAVIS (LA BAR #34669)
                                         101 V. Robert E. Lee Blvd., Ste. 401
                                         New Orleans, LA 70124
                                         (262) 673-7850 Phone
                                         (262) 673-3766 Fax
                                         jbusenlenerC&_mwl-law.com
                                         Attorneys for Plaintiff,
                                         Nationwide Agribusiness Insurance Company,
                                         a/s/o Michael Melancon


 PLEASE SERVE:

 HYSTER-YALE GROUP, INC.
 Through its registered agent:
 Corporation Service Company
 501 Louisiana Avenue
 Baton Rouge, LA 70802


 HYSTER-YALE MATERIALS HANDLING, INC.
 Through Louisiana's.Long Arm Statute, La. R.S. 13:3201, et seq. at:
 Corporation Service Company
 Registered agent for Hyster-Yale Materials Handling, Inc.
 251 Little Falls Drive
 Wilmington, DE 19808


 NACCO MATERIALS HANDLING GROUP, INC.
 Through its registered agent:
 Corporation Service Company
 501 Louisiana Avenue
 Baton Rouge, LA 70802


 DEEP SOUTH EQUIPMENT COMPANY
 Through its registered agent:
 John Moffett Parsons
 6851 Greenwood Road
 Shreveport, LA 71119




                                                                           EXHIBIT   A
                                                                                - , 20~
                                                  FILED TFiIS _q_DAY OF
                                                      TRIdE COPY ATTEST,   AYE7TE, LA

 P a g e 1 5— PETITION FOR DAMAGES
                                                  4Aputy ~lerk af Court
~ :~                                                 Case 6:20-cv-00239-RRS-CBW Document 1-2 lil/.'ll~~
                                                                           ~y~;iMl~l~►       Filed 02/21/20 Page 13 of 13 PageID #: 23               -- $7.750 N ~
                                                                                                                                                         US POSTAGE o
                                                                                                                                                         FIRST-CLASS
                                                                                                                                                     70124 JAN 17 2020 N Q,
       Matthiesen, Wickert $ Lehrer, S.C.                                                                                                                             "~ A,a
       101 W. Robert E. Lee Blvd, Ste. 401                                                                                                                    ~ ~.. .. o
                                                                                                                                                                       ~   ~
            New Orleans, LA 70124
                                                                                                        7018 309D 0002 1751 4705

             ..........                                                                    -...._ _.,
                                                                                                   i




             -            - ,---•..-~rt--.~...~..-._.~ _ ,-..--...-~_.~.~..-...~.~~..---•--.~z




                                                                                                          Corporation Service Company
                                                                                                          Registered Agent For Hyster-yale Materia
                                                                                                          251 Little Falls Drive
                                                                                                          Wilmington DE 19808-1674




                                                                                                                                                          EXHIBIT A
